 1
     MICHAEL R. MUSHKIN, ESQ.
 2   Nevada Bar No. 2421
     L. JOE COPPEDGE, ESQ.
 3   Nevada Bar No. 4954
     MUSHKIN CICA COPPEDGE
 4
     4495 S. Pecos Road
 5   Las Vegas, NV 89121
     Telephone: 702-454-3333
 6   Facsimile: 702-386-4788
 7   michael@mccnvlaw.com
     jcoppedge@mccnvlaw.com
 8   Attorneys for Plaintiff,
     Brian Hebert
 9
10                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
11
      BRIAN HEBERT,
12                                                     Case No.: 2:17-cv-01536-KJD-CWH
13           Plaintiff,

14    vs.
15    THE LITIGATION DOCUMENT GROUP,
16    INC., a Domestic Corporation; CRAIG
      RENARD, an individual; DOES I through
17    X, inclusive; ROE CORPORATIONS I
      through X, inclusive,
18
19           Defendants.

20               STIPULATION AND ORDER TO EXTEND DEADLINE FOR FILING
                      JOINT PRETRIAL ORDER FOR FOURTEEN (14) DAYS
21
                                      (First Request)
22          Pursuant to LR 26-4, the Parties hereto, by and through their attorneys of record,
23   respectfully submit their Stipulation and Order to Extend Deadline for Filing Joint Pretrial
24   Order For two (2) weeks. In support of this stipulation, the parties submit the following:
25          A.      Current Deadline for filing Joint Pretrial Order:
26          This Court entered an Order (#50) granting in part and denying in part Defendant’s
27   Motion for Summary Judgment (#43) on January 29, 2019 making the current due date for
28   submitting the Joint Pretrial Order February 28, 2019.


                                             Page 1 of 3
 1           B.      Reasons why the existing deadlines cannot be satisfied.
 2           During the preparation of the Joint Pretrial Order, approximately one week prior to the
 3   current deadline, counsel for Plaintiff learned that Defendant The Litigation Document Group
 4   Inc. has been dissolved, and that a new corporation, Litigation Discovery Group Inc. has been
 5   formed by Defendant Renard. As a result, the parties continue to discuss agreements regarding
 6   facts and exhibits that will streamline the trial of this matter.
 7           C.      Good cause exists for requesting the extension.
 8           Pursuant to LR 26-4, a stipulation to extend a deadline set forth in a discovery plan
 9   made within 21 days of the subject deadline must be supported by a showing of good cause. As
10   set forth above, during the preparation of the Joint Pretrial Order, approximately one week
11   prior to the deadline, counsel for Plaintiff learned that Defendant The Litigation Document
12   Group has been dissolved, and that a new corporation, Litigation Discovery Group has been
13   formed by Defendant Renard. As a result, the parties continue to discuss agreements regarding
14   facts and exhibits that will streamline the trial of this matter. In addition, the Plaintiff is
15   investigating what additional action, if any, might be appropriate under the circumstances.
16   Accordingly, good cause exists for the requested extension.
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 2 of 3
 1          D.     Proposed schedule for remaining deadlines:
 2          Last day to file joint pretrial order: The deadline to file the joint pretrial order is
 3   currently scheduled for March 1, 2019. The parties stipulate to extend the deadline to file the
 4   joint pretrial memorandum for fourteen (14) days to March 14, 2019.
 5   IT IS SO STIPULATED.
 6
      Dated this ____ day of February, 2019.        Dated this ____ day of February, 2019.
 7
 8    MUSHKIN CICA COPPEDGE                         LEAH MARTIN LAW

 9
      /s/ L. Joe Coppedge                           /s/ Chris Huang
10
      MICHAEL R. MUSHKIN, ESQ.                      LEAH A. MARTIN, ESQ
11    Nevada Bar No. 2421                           Nevada Bar No. 7982
      L. JOE COPPEDGE, ESQ.                         CHRIS HUANG, ESQ.
12    Nevada Bar No. 4954                           Nevada Bar No. 14061
13    4495 S. Pecos Road                            3100 W. Sahara Avenue, #202
      Las Vegas, NV 89121                           Las Vegas, NV 89102a
14    Telephone: 702-454-3333                       Telephone: 702-420-2733
      Facsimile: 702-386-4979                       Facsimile: 702-330-3235
15    jcoppedge@mccnvlaw.com                        lmartin@leahmartinlv.com
16    Attorneys for Plaintiff                       chuang@leahmartinlv.com
                                                    Attorneys for Defendants
17
18
19
                                                 IT IS SO ORDERED.
20
                                                 ___________________________________
21                                               UNITED STATES DISTRICT JUDGE
22                                                        3/1/2019
                                                 DATED: __________________

23
24
25
26
27
28



                                            Page 3 of 3
